Citation Nr: 0517720	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  00-06 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, to include post-traumatic arthritis, rated as 10 
percent disabling prior to January 26, 2001 and 20 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel
INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1955.
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2005, the veteran testified 
at a Travel Board hearing before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  A copy 
of the transcript of that hearing is in the claims file.

A Board decision dated November 2003 declined to reopen a 
previous final claim for service connection for low back 
disability on a direct basis or as secondary to service 
connected right knee disability.  A January 2005 supplemental 
statement of the case (SSOC) included the issue of service 
connection for arthritis of the back as secondary to service 
connected right knee condition noting that the issue had been 
active in the appeals tracking system.  The Board's 2003 
decision was final with respect to the service connection 
claim on both a direct and secondary basis.  38 U.S.C.A. 
§ 7104(b) (West 2002).  Any subsequent reopening of the claim 
would have to be addressed in a rating decision as an SSOC 
cannot be used to announce decisions by the agency of 
original jurisdiction on issues not previously addressed in a 
Statement of the Case (SOC).  38 C.F.R. § 19.31(a) (2004).  
The Board does not currently have jurisdiction over the issue 
of whether new and material evidence has been presented to 
reopen a claim of service connection for low back disability 
as secondary to service connected knee disability, and is 
referred to the RO for appropriate rating action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.



REMAND

The Board finds that an additional examination for the 
veteran's right knee disability is required.  The veteran 
testified at his Travel Board hearing in March 2005 that his 
right knee disability had worsened since his most recent VA 
examination in August 2003.  At that hearing, he submitted VA 
clinic records indicating that he was prescribed a walker 
with 5 inch wheels for safety and decreased risk of fall that 
same month.  As competent evidence of record suggests a 
possible increased severity of right knee disability since 
the last VA examination, the Board is of the opinion that 
additional VA examination is required in order to assess the 
current severity of the veteran's right knee disability.  
VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, this case is 
REMANDED to the RO via the AMC, in Washington D.C. for the 
following action:

1.  The RO should obtain complete clinic records 
from the Evansville, Indiana, VA Medical Center 
(VAMC) since March 2005.

2.  The RO should schedule the veteran for 
orthopedic examination for the purpose of 
determining the nature and severity of his left 
knee disability.  The claims folder and a copy of 
this remand must be made available to the 
examiner prior to the examination for review.  
After physically evaluating the veteran, the 
medical examiner should address the following 
questions, to the best of his/her medical 
knowledge:
a) What are the veteran's range of motion 
findings in extension and flexion of the left 
knee?
b) Does the veteran have pain, pain on use, 
weakness, incoordination, or excess fatigability 
of the left knee joint?  If feasible the examiner 
should portray any additional functional 
limitation of the left knee due to these factors 
in terms of degrees of additional loss of motion.  
If not feasible, this should be stated for the 
record together with the rationale.  If the 
veteran does not have pain or any of the other 
factors, that fact should be noted in the file.
c) Does the veteran have any recurrent 
instability or lateral subluxation of the left 
knee as the result of his degenerative joint 
disease?  If so, the examiner should describe 
whether such instability or subluxation slight, 
moderate, or severe in degree?

3.  The RO should then readjudicate the claim on 
appeal.  If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided an SSOC and an 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


